Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7,10,15 are rejected under 35 U.S.C. 103 as being unpatentable over CN101610354 in view of CN207477480.
CN101610354 discloses a hooked surgery camera for use as part of a surgical robotic system, hooked surgery camera comprising  camera body extending from proximal end to side and then to distal end, #2, a hook having one end coupled to side or to proximal end of camera body  #4, a camera lens mounted at distal endo f camera body,  digital camera module in camera body , digital camera module configured  to capture images through camera lens, #31, wireless data transmitter in camera body and coupled to camera module to send captured images to external drive, #3,  and battery to provide power to transmitter and digital camera module, #6. And see pargraph 6 and abstract and mode for invention paragraph 1 and paragraph 4 in detail.  CN101610354 lacks disclosing hook attached to patient tissue.  CN207477480 discloses patent tissue #3.  It would have been obvious to one of ordinary skill in the art to combine the hooked surgery camera of CN101610354 with hook attaching to tissue to improve operation risk. 


Allowable Subject Matter
Claims 2-6, 8,9,11-14,16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
  

Prior art does not disclose camera body is bendable, camera body and lens form a capsule, bending shell, clamped to surgical drape, focal length of 20mm or smaller.  


EP3628259 discloses hook and camera for surgery. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846